Citation Nr: 0315339	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

Entitlement to service connection for the cause of death.






ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to January 1942 and with the Regular 
Philippine Army from August 1945 to June 1946.  He died in 
March 1996.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the original VA claims file was lost and 
that the present claims file has been rebuilt.  This new file 
does not include the appellant's initial claim, the RO 
decision from which the appeal arises, the appellant's Notice 
of Disagreement (NOD), or the initial Statement of the Case 
(SOC).  However, copies of the veteran's prior rating 
decisions as well as medical evidence considered in 
connection with the appellant's claim have been associated 
with the rebuilt claims file.  

A Travel Board hearing was scheduled to be held in June 1999 
before a Veterans Law Judge, but the appellant failed to 
report for that hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
appellant has effectively withdrawn her request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d).






FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  Prior to the veteran's death, service connection was 
granted for residuals of a gunshot wound, mid-parietal area, 
rated as 10 percent disabling.

3.  The veteran died in March 1996.  

4.  The death certificate lists the immediate cause of death 
as pneumonia.

5.  The veteran's pneumonia which caused his death was not 
manifested during his military service or for many years 
thereafter; nor was it otherwise related to the veteran's 
service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and various 
correspondence from the RO (in particular, the September 2002 
Supplemental Statement of the Case and the August 2001 letter 
from the RO), the appellant has been notified of the law and 
regulations governing entitlement to the benefit she seeks, 
the evidence which would substantiate her claim, and the 
evidence which has been considered in connection with her 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and she has been provided ample opportunity 
to submit information and evidence.  

Moreover, because there is no indication that there is any 
existing potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
VA has fulfilled its obligation to assist in this regard.  
Indeed, the appellant was specifically advised that she could 
provide the veteran's medical records from the time he was 
discharged from military service till his death, specially 
his death causing condition, or complete and return a VA Form 
21-4142, Authorization For Release of Information, which 
would authorize the VA to obtain the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In this regard, it is noted that although the 
appellant executed the requested authorizations, with the 
exception of Veterans Memorial Hospital, the identified 
physicians did not provide records of contemporaneous 
treatment.  Rather, these health care providers submitted 
statements referring to prior treatment.

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  There is no 
outstanding request for a hearing.  

Additionally, the appellant has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that the VA has not attempted to obtain.  

The Board has contemplated whether a VA medical opinion is 
warranted in this case.  Such opinions are "necessary" 
under 38 U.S.C.A. § 5103A(d) when:  (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  In this case, however, there is no evidence 
even suggesting a connection between the veteran's death and 
his period of service.  As such, an opinion is not 
"necessary" in this case.  See Wells v. Principi, No. 02-
7404 (Fed. Cir. Apr. 29, 2003).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of her claims 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Initially, the record shows that, at the time of the 
veteran's death, service connection had been established for 
residuals of gunshot wound of the mid-parietal area, 
evaluated as 10 percent disabling.  

The veteran's Affidavits for Philippine Army Personnel, dated 
in August 1945 and November 1945, as well as an August 1945 
report of physical examination and December 1946 report of 
separation examination are completely negative for 
complaints, clinical findings, or diagnosis indicative of 
pneumonia or any respiratory disorder.  

The post-service evidence of medical treatment received by 
the veteran includes an August 1980 physician's statement 
reflecting diagnoses of chronic neuritis of the scalp, 
moderate hypertension, and arthritis of the knees and ankles.  
A May 1985 statement from this physician shows diagnoses of 
moderately advanced PTB (pulmonary tuberculosis), chronic 
peptic ulcer, malnutrition, and Parkinson's disease.  

A Medical Certificate from Veterans Memorial Hospital as well 
as hospitalization records reflect that the veteran was 
admitted from November 1980 to January 1981 for treatment of 
cerebello pontine angle tumor as well as findings of 
pneumonia and dental caries.  

A May 1991 physician's statement reflects that the veteran 
sought treatment for complaints of headache, blurring of 
vision, pain over the site of the healed wound in the left 
parietal region, dizziness, and anorexia.  

Additionally, a July 1996 physician's statement reflects 
that, in September 1995, the veteran was treated for 
difficulty breathing, chest and back pain, productive cough, 
easy fatigability, poor appetite, sleepless nights, and 
general body weakness.  The physician noted that chest X-rays 
showed far advanced Kocks infection, bilateral with 
cavitations.  A July 2002 statement from this physician 
essentially reiterates the findings noted in the July 1996 
statement.

The veteran's death certificate indicates that he died in 
March 1996, with the immediate and single cause of death 
being pneumonia.  

Upon consideration of the foregoing, the Board finds that 
there is no medical evidence that pneumonia or a respiratory 
disorder was present during service or for many years 
thereafter.  Similarly, there is no medical evidence that the 
veteran developed a respiratory disorder in later years that 
was related to any incident of service.  Lacking evidence of 
a respiratory disorder during service or of a nexus to 
service of the pneumonia which was the cause of the veteran's 
death, service connection for a respiratory disorder, to 
include pneumonia, is not established.  

Finally, although the medical evidence of record shows that 
the veteran was diagnosed as having numerous disorders, there 
is no evidence that any of these disorders played any role in 
the veteran's death or, more importantly, that they had any 
link to his military service.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service or that 
the veteran had a service-connected disability that 
materially contributed to his death.  Where a preponderance 
of the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107; see also 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

Service connection for the cause of the veteran's death is 
denied. 



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

